I can not concur in the conclusion that the express warranty of the defendant's salesman, in response to the inquiry by the plaintiff, that "there is nothing to be alarmed about, with that label out of there; you can rest assured that the suit is all right," and that "you would be perfectly safe in wearing this suit," is limited and "can not be construed to mean anything beyond a warranty that the quality of and workmanship on the suit would prove satisfactory." As was said by Gray, J., in Dushane v. Benedict, 120 U.S. 630, 646 (7 Sup. Ct. 696, 30 L. ed. 810), "A warranty express or implied, that rags sold are fit to be manufactured into paper is broken, not only if they will not make good paper, but equally if they can not be made into paper at all without killing or sickening those employed in the manufacture." In that case the "defect" in the rags consisted of the presence of smallpox germs. An express warranty, such as above indicated, in the sale of a garment, that the purchaser may rest assured the garment is all right and that he will be perfectly safe in wearing it, is not so limited as to exclude a warranty against the presence therein of foreign substances which are injurious to the wearer of the garment in the course of the normal use of the garment. I think the evidence was sufficient to authorize the inference that the suit of clothes purchased by the plaintiff from the defendant was defective at the time it was purchased, as alleged, and that the wearing of it by the plaintiff caused the eczematic condition of the plaintiff's skin, producing the injuries complained of. I am of the opinion that the nonsuit was improperly granted.